DETAILED ACTION

After-final Amendment
	Acknowledgment and entry is made of After-final Amendment filed March 4, 2022.  Claim 3 is canceled.  Claims 1, 4, 6, 8, 10-11, 15-16 are amended.  Claims 1-2 and 4-20 are amended.  

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is configured to reflect light; and a black matrix layer disposed at the reflective layer and configured to absorb light, wherein the black matrix layer is disposed at an edge of the phosphor layer and comprises an extension portion that covers a portion of an upper surface of the phosphor layer, the extension portion overlapping with and facing the portion of the upper surface of the phosphor layer in a light emission direction of the phosphor layer, wherein the reflective layer comprises: a first reflective layer in contact with the side surface of the phosphor layer, and a second reflective layer that surrounds the first reflective layer, and wherein the black matrix layer is disposed at both of the first reflective layer and the second reflective layer.  Claims 2, 7, 9 and 12 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 4, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is configured to reflect light; and a black matrix layer disposed at the reflective layer and configured to absorb light, wherein the black matrix layer is disposed at an edge of the phosphor layer and comprises an extension portion that covers a portion of an upper surface of the phosphor layer, the extension portion overlapping with and facing the portion of the upper surface of the phosphor layer in a light emission direction of the phosphor layer, and wherein the radiating body defines a recess portion that is recessed from a top surface of the radiating body and accommodates the phosphor layer and the reflective layer.  Claims 5 and 13-14 are allowable in that they are dependent on, and further limit claim 4.  
Regarding claim 6, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is wherein the black matrix layer is made of a mixture including carbon black and a glass frit or a polymer material, and wherein the black matrix layer is coated on the reflective layer and has a thickness of 5 to 30 micrometers.
Regarding claim 8, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is configured to reflect light; and a black matrix layer disposed at the reflective layer and configured to absorb light, wherein the black matrix layer is disposed at an edge of the phosphor layer and comprises an extension portion that covers a portion of an upper surface of the phosphor layer, the extension portion overlapping with and facing the portion of the upper surface of the phosphor layer in a light emission direction of the phosphor layer, wherein the black matrix layer is made of metal nitride or metal oxide including two or more metal elements, and wherein the black matrix layer is coated on the reflective layer and has a thickness of 1.5 to 10 m.
and wherein the reflective layer extends to a side surface of the diffuser layer.
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is configured to reflect light; a black matrix layer disposed at the reflective layer and configured to absorb light; and a diffuser layer disposed on the phosphor layer and configured to scatter light, wherein the black matrix layer is disposed at an edge of the wherein the diffuser layer covers at least a part of an upper surface of the reflective layer.
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light having a first wavelength and emit light having a second wavelength different from the first wavelength; a reflective layer that surrounds a side surface of the phosphor layer and is configured to reflect light; a black matrix layer disposed at the reflective layer and configured to absorb light, wherein the black matrix layer is disposed at an edge of the phosphor layer and comprises an extension portion that covers a portion of an upper surface of the phosphor layer, the extension portion overlapping with and facing the portion of the upper surface of the phosphor layer in a light emission direction of the phosphor layer, wherein the radiating body is made of metal or a metal alloy and configured to dissipate heat generated from the phosphor layer, and wherein the reflective layer is made of metal oxide.
Regarding claim 16, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor module for a laser light source, the phosphor module comprising: a radiating body; a phosphor layer disposed at the radiating body, the phosphor layer being configured to absorb light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875